Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5,  6,  8 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dojan et al. (US 2011/0041359.)

	At least in the embodiment of figure 8A, Dojan teaches the textile component as claimed including a knitted component (31), the knitted component comprising: a first knit layer (outer layer); a second knit layer (inner layer); and a pocket, wherein the pocket is located between the first knit layer and the second knit layer; a spacing element (43) located within the pocket; and an embroidered element (42) on an exterior surface of the first knit layer that extends through the first knit layer but does not extend through the second knit layer.  
Regarding claim 4, the spacing element (43) includes an insert element that is separate from the knitted component. Regarding claim 5 and 8, the embroidered area provides a cushioning given the compressive characteristics of the textile materials.  Regarding claim 6, the embroidered element (42) includes at least one embroidered strand that is different from yarns forming the first knit layer and the second knit layer of the knitted component.  Regarding claim 17, Dojan teaches the method as claimed including the steps of knitting a knitted component (31) having a first knit layer and a second knit layer to form a pocket; embroidering an emblem (42) through an external surface of the first knit layer; and including a spacing element (43) within the pocket.  

Claims 1, 3, 6,  8, 17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by German patent document 103 42 285.
German patent document 103 42 285 teaches the textile component (Fig. 6), as claimed including a knitted component (2: warp knit spacer fabric), the knitted component comprising: a first knit layer; a second knit layer; and a pocket, wherein the pocket is located between the first knit layer and the second knit layer; a spacing element located within the pocket as is standard with spacer knit fabrics and an embroidered element (conductive heating yarns (1) attached to one surface by embroidery: [0022, 0023, 0038, 0060]) on an exterior surface of the first knit layer that extends through the first knit layer but does not extend through the second knit layer. Regarding claim 3, the spacing element is formed by at least one yarn of the knitted component extending between the first knit layer and the second knit layer. Regarding claim 6, the embroidered element (1) includes at least one embroidered strand that is different from yarns forming the first knit layer and the second knit layer of the knitted component.



  


Allowable Subject Matter
Claims 2, 7, 9-16, 18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/  Primary Examiner, Art Unit 3732                                                                                                                                                                                                       


ldw